UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1618


TIMOTHY REDMOND; COLLEEN REDMOND,

                Plaintiffs - Appellants,

          v.

GREEN TREE SERVICING, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cv-00258-BO)


Submitted:   January 23, 2015              Decided:   February 2, 2015


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron D. Radbil, GREENWALD DAVIDSON PLLC, Boca Raton, Florida,
for Appellants. Robert R. Marcus, Heather C. White, SMITH MOORE
LEATHERWOOD LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants Timothy Redmond and Colleen Redmond appeal

the district court’s orders granting summary judgment to the

Defendant and denying reconsideration in their civil action.                       On

appeal, they contend that the district court erred in holding

that only “consumers” have standing to bring a claim under the

North Carolina Debt Collection Act and in finding that they are

not consumers as defined in the Act.                 We affirm.

            We review whether a district court erred in granting

summary judgment de novo, applying the same legal standards as

the district court and viewing the evidence in the light most

favorable to the nonmoving party.                    Walker v. Mod-U-Kraf Homes,

LLC, __ F.3d __, 2014 WL 7273031, *3 (4th Cir. Dec. 23, 2014).

The district court must enter summary judgment “against a party

who     fails   to    make    a     showing     sufficient       to   establish   the

existence of an element essential to that party’s case, and on

which    that   party    will     bear   the     burden     of   proof   at   trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

            “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”                 Matsushita Elec. Indus. Co. v.

Zenith    Radio      Corp.,   475    U.S.     574,    587   (1986)    (citation   and

internal quotation marks omitted).                   “The nonmoving party cannot

create a genuine issue of material fact through mere speculation

                                            2
or the building of one inference upon another,” Othentec Ltd. v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (citation and internal

quotation marks omitted), and he cannot defeat summary judgment

with merely a scintilla of evidence, Am. Arms Int’l v. Herbert,

563 F.3d 78, 82 (4th Cir. 2009).            Rather, he “must produce some

evidence    (more     than   a   scintilla)    upon   which   a     jury   could

properly proceed to find a verdict for the party producing it,

upon whom the onus of proof is imposed.”                Othentec Ltd., 526

F.3d at 140 (citations and internal quotation marks omitted).

            We have reviewed the record and the parties’ briefs,

and we conclude that the district court did not err in granting

summary judgment to the Defendant and denying reconsideration.

Accordingly, we affirm for the reasons stated by the district

court.     See Redmond v. Green Tree Servicing, LLC, No. 7:12-cv-

00258-BO (E.D.N.C. Mar. 27, 2014; Apr. 3, 2014; June 10, 2014);

see also Ross v. FDIC, 625 F.3d 808 (4th Cir. 2010); Green Tree

Servicing LLC v. Locklear, 763 S.E.2d 523 (N.C. Ct. App. 2014).

We   dispense   with    oral     argument   because   the   facts    and   legal

contentions     are   adequately     presented   in   the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3